Saul S. Streit, J.
This is a motion by the petitioner to review the order of the State Bent Administrator and to require the Administrator to increase the rent. The present proceeding involves an application by the landlord to increase the maximum rent by reason of the furnishing of the apartment. The Administrator’s opinion states that the landlord furnished the apartment at a total cost slightly in excess of $741. It further states that an inspection of the furniture and furnishings of the apartment discloses that the furniture is mostly of good quality and all in good condition. He thereafter makes the finding that as a result of these facts an increment in the rental value would be allowed not in excess of 25% of the maximum rent in effect prior to the installation of the furniture. The allowance made for the furniture was $1.87 a week.
The formula adopted by the Administrator fixing 25% as an inflexible formula in determining the value of the furniture in terms of the rent is unrealistic and arbitrary. Beturn to a landlord for furniture should not depend on the rental of the apartment, for, by using this formula, the Administrator in effect is penalizing the occupants of a low-priced apartment. The landlord of such apartment would be enoouráged to put poor and less desirable furniture in an apartment rather than provide the tenant with furniture which he feels would give the tenant decent living conditions. If a landlord sees fit to provide decent furniture for the occupant of a low-priced apartment, the Administrator should give the landlord a realistic and fair return for his investment for such furniture. The matter is therefor remanded to the Administrator to fix the increase in rental for the supplying of furniture in a reasonable sum so as to give the landlord a fair return on his investment.